The court found that James bought the house with the plaintiff's money, and the evidence warrants the finding in so far as the plaintiff's testimony was admissible. Although it was inadmissible against the administrator (Parsons v. Wentworth, 73 N.H. 122; P. S., c. 224, s. 16), it was admissible against the heirs-at-law (Crowley v. Crowley, 72 N.H. 241); for the mere fact that the administrator is a party does not make her testimony incompetent as to them. Weston v. Elliott, 72 N.H. 433. The bill therefore must be dismissed as to the administrator, but as to the heirs the decree stands; and he will treat her share of the house in settling James' estate just as he would if James had devised it to her.
Case discharged.
All concurred. *Page 411